Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are: “a first input device configured to receive an input relating to a parameter of the power” in claims 1 and 11. Applicant’s specification discloses in paragraph 0040 of applicant’s specification defines input devices such as a keypad, stylus, pushbuttons, dials, or any form of transducer that converts a physical interaction with the user interface 38 into an electrical signal input. 
Such claim limitation(s) is/are: “a second input device configured to receive an input relating to the rate of advancement of the wire electrode” in claim 1. Applicant’s specification discloses in paragraph 0040 of applicant’s specification defines input devices such as a keypad, stylus, pushbuttons, dials, or any form of transducer that converts a physical interaction with the user interface 38 into an electrical signal input.
Such claim limitation(s) is/are: “a third input device configured to receive an user input relating to whether the parameter of the power is automatically set based on the input from the second input device” in claim 1. Applicant’s specification discloses in paragraph 0040 of applicant’s specification defines input devices such as a keypad, 
Such claim limitation(s) is/are: “a display device configured to display the parameter of power” in claims 1 and 11. Applicant’s specification discloses in paragraph 0040 of applicant’s specification defines display device as a display screen to display graphics, buttons, icons, text, windows, and similar features relating to the setting and displaying of welding parameters.
Such claim limitation(s) is/are: “a control circuitry configured to adjust a display of the first graphical range indicator of the acceptable power range of values for the parameter of the power” in claims 1 and 11. Applicant’s specification discloses in paragraph 0039 of applicant’s specification define the control circuitry 30 to include memory components 34, to store programming instructions, command programs, appropriate data, etc. The control circuitry 30 also includes a processing device, such as a processor 36, among others types of devices, to effectuate control of the welding system 10.  
Such claim limitation(s) is/are: “a fourth input device configured to receive an input relating to a welding process type” in claim 2. Applicant’s specification discloses in paragraph 0040 of applicant’s specification defines input devices such as a keypad, stylus, pushbuttons, dials, or any form of transducer that converts a physical interaction with the user interface 38 into an electrical signal input.
Such claim limitation(s) is/are: “a second input device configured to receive an input relating to other parameters of a welding process” in claim 11. Applicant’s specification discloses in paragraph 0040 of applicant’s specification defines input 
Such claim limitation(s) is/are: “a third input device configured to receive an user input relating to whether the parameter of the power is bound to an acceptable power range of values” in claim 11. Applicant’s specification discloses in paragraph 0040 of applicant’s specification defines input devices such as a keypad, stylus, pushbuttons, dials, or any form of transducer that converts a physical interaction with the user interface 38 into an electrical signal input.
Such claim limitation(s) is/are: “a first input device configured to receive an input relating to other parameters of a welding process” in claim 21. Applicant’s specification discloses in paragraph 0040 of applicant’s specification defines input devices such as a keypad, stylus, pushbuttons, dials, or any form of transducer that converts a physical interaction with the user interface 38 into an electrical signal input.
Such claim limitation(s) is/are: “a second input device that determines whether the voltage is bound to an acceptable voltage range of values based on the other parameters of the welding process input via the first input device” in claim 21. Applicant’s specification discloses in paragraph 0040 of applicant’s specification defines input devices such as a keypad, stylus, pushbuttons, dials, or any form of transducer that converts a physical interaction with the user interface 38 into an electrical signal input.
Such claim limitation(s) is/are: “a display device configured to display the voltage provided to the welding torch” in claims 21. Applicant’s specification discloses in paragraph 0040 of applicant’s specification defines display device as a display screen to 
Such claim limitation(s) is/are: “a control circuitry configured to adjust a display of the graphical range indicator of the acceptable voltage range of values for the voltage” in claims 21. Applicant’s specification discloses in paragraph 0039 of applicant’s specification define the control circuitry 30 to include memory components 34, to store programming instructions, command programs, appropriate data, etc. The control circuitry 30 also includes a processing device, such as a processor 36, among others types of devices, to effectuate control of the welding system 10.  
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10 and 22-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 reciting “a third input device configured to receive an user input relating to whether the parameter of the power is automatically set based on the input from the second input device or whether the rate of advancement of the wire electrode are is automatically set based on the parameter of the power input from the first input device” is new matter and is not support by applicant’s specification. 
The examiner interprets that claim 1 indicates that the third input device is configured to receive an user input relating to whether automatically setting the i.e. an input relating to the rate of advancement of the wire electrode). Furthermore, the examiner interprets that claim 1 indicates that the third input device is also configured to receive an input relating to whether the rate of advancement of the wire electrode is automatically set derived from or based on the input relating to a parameter of the power (i.e. voltage) from the first input device (i.e. an input relating to a parameter of the power). 
However applicant’s specification in paragraph 0043 discloses “In certain embodiments, an operator or other user may select the auto-set function via the auto-set selector 46. When the auto-set feature is enabled, the operator may only be required to input the respective electrode diameter and material thickness settings for the power source 16 to automatically adjust (e.g., increase or decrease) voltage, wire-feed speed, and/or amperage parameters to appropriate settings”. Applicant’s specification in paragraph 0045 discloses that “the user interface 38 also includes welding parameter adjustment dials 50 and 52, which may be used to manually adjust (e.g., increase or decrease) the voltage and wire-feed speed parameters and/or amperage parameter within acceptable ranges of values, depending on the particular type of welding process selected using the welding process selector 40”.
In other words, the examiner interprets applicant’s specification paragraph 0043 indicates that the third input device is configured to receive an user input relating to the auto-set feature being enabled/disabled. While the third input is enabled the parameter of the power is automatically adjusted to the appropriate settings by the power source based on the user input from either an electrode diameter adjuster or a material 
However applicant’s specification does not support that the third input device, while enabled, automatically sets the parameter of the power based on the user input of the second input device, wherein the second input device relates to the user’s input of the rate of advancement of the wire electrode as required by claim 1. Also, applicant’s specification does not support that the third input device, while enabled, automatically sets the rate of advancement of the wire electrode based on the user input of the first input device, wherein the first input device relates to the user’s input of a parameter of the power as required by claim 1.

Claim 1 reciting “adjust the parameter of the power or the rate of advancement of the wire electrode based on the inputs from the first, second, or inputs” is new matter and is not supported by applicant’s specification. 
The examiner interprets that claim 1 indicates that the examiner interprets that the control circuitry is configured to adjust the parameter of the power based on the inputs from either of the first, second or third inputs. Also the examiner interprets that claim 1 indicates that the control circuitry is configured to adjust the rate of advancement of the wire electrode based on the inputs from either of the first, second or third inputs.   
In certain embodiments, an operator or other user may select the auto-set function via the auto-set selector 46. When the auto-set feature is enabled, the operator may only be required to input the respective electrode diameter and material thickness settings for the power source 16 to automatically adjust (e.g., increase or decrease) voltage, wire-feed speed, and/or amperage parameters to appropriate settings”.  Applicant’s specification in paragraph 0045 discloses that “the user interface 38 also includes welding parameter adjustment dials 50 and 52, which may be used to manually adjust (e.g., increase or decrease) the voltage and wire-feed speed parameters and/or amperage parameter within acceptable ranges of values, depending on the particular type of welding process selected using the welding process selector 40”. 
In other words the examiner interprets that paragraphs 0043 and 0045 of applicant specification indicates that the adjustment to the parameter of power can automatically be made by adjusting the electrode diameter and material thickness settings while the auto-set feature (i.e. via the third input device of claim 1) is enabled or manually made by adjusting the welding parameter adjustment dial 50 relating to welding voltage (i.e. the first input device recited in claim 1). Applicant’s specification does not support that the welding parameter adjustment dial 52 (i.e. the second input device recited in claim 1) relating to the wire-feed speed parameters/ amperage parameter can be used to adjust the voltage power parameter as recited in claim 1. 
Furthermore, the examiner interprets that paragraph 0043 and 0045 of applicant’s specification indicates that the adjustment to the rate of advancement of the wire electrode can automatically be made by adjusting the electrode diameter and i.e. via the third input device of claim 1) is enabled or manually made by adjusting the welding parameter adjustment dial 52 relating to wire feed speed. However, applicant’s specification does not support that the welding parameter adjustment dial 50 (i.e. the first input device recited in claim 1) relating to the voltage power parameter can be used to adjust the wire-feed speed parameter as recited in claim 1.

Claim 11 reciting “adjust the parameter of the power or the other parameters of the welding process based on the inputs from the first, second, or inputs” is new matter and is not supported by applicant’s specification. 
The examiner interprets that claim 11 indicates that the control circuitry is configured to adjust the parameter of the power based on the inputs from either of the first, second or third inputs. Furthermore, the examiner interprets that claim 11 indicates that the control circuitry is configured to adjust the other parameters of the welding process (i.e. wire-feed speed parameters and/or amperage parameter within acceptable ranges of values/or electrode diameter/or material thickness) based on the inputs from either of the first, second or third inputs.   
However applicant’s specification in paragraph 0043 discloses “In certain embodiments, an operator or other user may select the auto-set function via the auto-set selector 46. When the auto-set feature is enabled, the operator may only be required to input the respective electrode diameter and material thickness settings for the power source 16 to automatically adjust (e.g., increase or decrease) voltage, wire-feed speed, and/or amperage parameters to appropriate settings”. Applicant’s the user interface 38 also includes welding parameter adjustment dials 50 and 52, which may be used to manually adjust (e.g., increase or decrease) the voltage and wire-feed speed parameters and/or amperage parameter within acceptable ranges of values, depending on the particular type of welding process selected using the welding process selector 40”.
In other words the examiner interprets that paragraphs 0043 and 0045 of applicant specification does support that the welding parameter adjustment dial 50 (i.e. the first input device recited in claim 11) relating to the welding voltage input can be used to adjust the voltage parameter within acceptable ranges of values. 
As disclosed above, the examiner interprets that the input relating to the other parameters of the welding process as recited in claim 11 to be defined as either the wire-feed speed parameters within acceptable ranges of values or the amperage parameter within acceptable ranges of values or the electrode diameter or the material thickness. The examiner interprets that applicant’s claim and specification supports that the adjustment to the other parameters of the welding process can be made by the following: the welding parameter adjustment dial 52 (i.e. the second input device recited in claim 11) relating to wire feed speed/amperage parameter (Para. 0045); the electrode diameter adjustor 42 relating to manually adjusting the diameter of the electrode and automatically adjusting the voltage/wire feed speed/amperage parameter settings only when auto-set function is enabled (Para. 0043, 0047-0048); and the material thickness adjustor 44 relating to manually adjusting the material thickness and automatically adjusting the voltage/wire feed speed/amperage parameter settings only when auto-set function is enabled (Para. 0043, 0047-0048). 
does not support that the welding parameter adjustment dial 50 (i.e. the first input device recited in claim 11) relating to the voltage power parameter can be used to adjust the wire-feed speed parameter/amperage parameter/electrode diameter/material thickness as required by claim 11.

Claim 21 reciting “a second input device that determines…..whether a parameter of the other parameters of the welding process are automatically set based on the voltage input from the voltage selection knob” is new matter and is not supported by applicant’s specification. 
Based on the language of claim 21, the examiner interprets that the second input device determines that the voltage is bound to an acceptable voltage range of values based on the user input of the first input device relating to other parameters of a welding process. Furthermore based on the language of claim 21, the examiner interprets that the second input device determines that a parameter of the other parameters of the welding process are automatically set based on the voltage input from the voltage selection knob.  
However applicant’s specification in paragraph 0043 discloses “In certain embodiments, an operator or other user may select the auto-set function via the auto-set selector 46. When the auto-set feature is enabled, the operator may only be required to input the respective electrode diameter and material thickness settings for the power source 16 to automatically adjust (e.g., increase or decrease) voltage, wire-feed speed, and/or amperage parameters to appropriate settings”. ”. Applicant’s specification in paragraph 0045 discloses that “the user interface 38 also includes welding parameter adjustment dials 50 and 52, which may be used to manually adjust (e.g., increase or decrease) the voltage and wire-feed speed parameters and/or amperage parameter within acceptable ranges of values, depending on the particular type of welding process selected using the welding process selector 40”.
As disclosed above, the examiner interprets that the input relating to the other parameters of the welding process as recited in claim 21 could be defined as either the wire-feed speed parameters within acceptable ranges of values or the amperage parameter within acceptable ranges of values or the electrode diameter or the material thickness. The examiner interprets that paragraphs 0043 and 0045 of applicant specification does support that the second input device receives an user input relating to the auto-set feature being enabled/disabled. While the second input (i.e. the auto-set selector 46, see paragraph 0043) is enabled the voltage is bound to an acceptable voltage range of values based on the user input from either an electrode diameter adjuster (i.e. via the electrode diameter adjustor 42 see paragraph 0046) or a material thickness adjuster (i.e. via the electrode diameter adjustor 44 see paragraph 0046). Also while the second input is enabled a parameter of the other parameters of the welding process is automatically set based on the user input from either an electrode diameter adjuster or a material thickness adjuster.  
However applicant’s specification does not support that the second input device, while enabled, determines a parameter of the other parameters of the welding process are automatically set based on the voltage input from the voltage selection knob (i.e. the welding parameter adjustment dial 50) as required by claim 21.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 1 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Speilman (US 2009/0277893 A1 as previously recited) in view of Feldhausen et al (US 2008/0203065 A1 as previously recited) in further view of Ivkovich (US 6,583,386 B1 as newly recited).
With respect to claim 1, Speilman discloses a welding system 10 (Figures 1-3), comprising: a power source 16-17 configured to generate power and deliver the power to a welding torch 12 (Para. 0025; Figure 1); wherein the power is within a deliverable power range of the power source 16-17 (Para. 0025 and 0041; Figure 1); a welding wire feeder 62 configured to advance wire electrode (i.e. not shown in Figures) into the welding torch 12 at a rate of advancement (Para. 0021 and 0031), wherein the rate of advancement is within a deliverable advancement rate range of the welding feeder 62 (Para. 0031); an interface 32, comprising: a first input device 42 configured to receive an input relating to a parameter (i.e. the first input device controls the power characteristics or parameter such as current and voltage, since power is equal to current multiplied by voltage and material thickness) of the power (Para. 0029-0031); a second input device 41 configured to receive an input relating to the rate of advancement of the wire electrode (i.e. the second input device controls the wire feed speed and the wire diameter size and the transition from the manual to automatic selection mode; Para. 0029-0030; 0035-0036); a third input device 76 configured to receive an user input 41 relating to whether the parameter of the power (i.e. voltage is a parameter of power, since power is equal to current multiplied by voltage) is automatically set (i.e. when selector dial 44 selects auto-set, the power characteristic of current and voltages are determined by the controller 30; Para 38: Figure 2) based on the input (i.e. the user selection of the auto-set options of selector dial 44; Para. 0038) from the second input device 41 (Para. 0036 and 0038); and a display device 46, 48 configured to display the parameter of the power (i.e. voltage is a parameter or characteristic of power) (Para. 0031), the rate of advancement of the wire electrode (Para. 0031), a first range indicator 44 of an deliverable power range of values for the parameter of the power (Para. 0029-0031), and a second range indicator 44 of an deliverable advancement rate range of values for the rate of advancement of the wire electrode (Para. 0029-0031); wherein an acceptable power of values includes a first subset (i.e. any value within the total range) of the deliverable power range (Para. 0031 and 0036-0037), and an acceptable advancement rate of values includes a second subset (i.e. any value within the total range) of the deliverable advancement rate range (Para. 0031 and 0036-0037); an acceptable power value and an acceptable advancement rate value are determined based at least in part on an input from an electrode diameter adjuster of the wire electrode (i.e. same as reference number 76) and no specific input from a material thickness adjuster of a work piece 78 (Para. 0038-0040); and control circuitry 34 configured to adjust the operation of the welding system via the first range indicator 44 (i.e. the first range indicator 46 is adjusted using dial 44) i.e. the second range indicator 46 is adjusted using dial 44) of the acceptable advancement rate value for the rate of advancement of the wire electrode when an input is received by the second input device 41 and the third input device 76 is activated (Para. 0036-0037); adjust the parameter of the power based on input from the first input 42 or the rate of advancement of the wire electrode based on the inputs from the second input 41. 
Speilman is silent regarding a display device configured to display the parameter of the power, the rate of advancement of the wire electrode, a first graphical range indicator of an acceptable power range of values for the parameter of the power, and a second graphical range indicator of an acceptable advancement rate range of values for the rate of advancement of the wire electrode; wherein the acceptable power range of values is a first subset of the deliverable power range, and the acceptable advancement rate range of values is a second subset of the deliverable advancement rate range; and control circuitry configured to adjust a display of the first graphical range indicator of the acceptable power range of values for the parameter of the power when an input is received by the first input device and the third input device are activated; adjust a display of the second graphical range indicator of the acceptable advancement rate range of values for the rate of advancement of the wire electrode when an input is received by the second input device and third input device are activated.
Feldhausen et al teaches of a display device 94, 96 configured to display the parameter of the power, the rate of advancement of the wire electrode (Para. 0052), a 
Ivkovich teaches in this reference a graphical display device 11, 47 configured to display the parameter of the power (Col. 22, lines 42-47; Figures 10-11), the rate of advancement of the wire electrode (Col. 22, lines 42-47; Figures 10-11), a first graphical range indicator (i.e. output data containing characteristics of the weld signature) of an acceptable power range of values for the parameter of the power (Col. 22, lines 48-57; Figure 11), and a second graphical range indicator (i.e. output data containing characteristics of the weld signature) of an acceptable advancement rate range of values for the rate of advancement of the wire electrode (Col. 22, lines 48-57; Figure 11); wherein the acceptable power range of values is a first subset (i.e. different limits example 23.8V to 22.8V) of the deliverable power range (i.e. 11.5 V to 25.5 V; Col. 22, lines 42-47; Figure 10), and the acceptable advancement rate range of values is a second subset (i.e. different limits example 460 ipm to 500 ipm) of the deliverable advancement rate range (i.e. 425 ipm to 615 ipm; Col. 22, lines 48-57; Figure 11); and control circuitry 10, 46 configured to adjust a display of the first graphical range indicator (Figure 11) of the acceptable power range of values for the parameter of the power when an input is received by the first input device 26 and third input device 16 are activated (Col. 14, lines 11-33; Col. 16, lines 25-60; Figure 11); adjust a display of the second graphical range indicator (Figure 11) of the acceptable advancement rate range of values for the rate of advancement of the wire electrode when an input is received by the second input device 26 and the third input device 16 are activated (Col. 14, lines 11-33; Col. 16, lines 25-60; Figure 11).  
Since Feldhausen et al teaches of a display screen with welding system that includes a power source, welding wire feeder, controller and interface with a first, second and third inputs along with a display and Speilman teaches the welding system with a power source, welding wire feeder, controller and interface with inputs and monogram display, it would have been obvious to someone with ordinary skill in the art at the time the invention was made to modify Speilman with Feldhausen et al, by adding to the welding system of Speilman the display of Feldhausen et al, because it is well known to use a video display to show the values of a input device.
Since the modification of Speilman and Feldhausen et al teaches of the welding system with interface along with the display that can show the values of the input device and Ivkovich teaches of a welding system with an interface along with a display that graphically displays welding characteristics or parameters, it would have been obvious to someone with ordinary skill in the art at the time the invention was made to modify Speilman and Feldhausen et al with Ivkovich, by modifying to the welding system of Speilman and Feldhausen et al, in view of the display of Ivkovich, because it is well known to use a video display to show the values of a input device in graphical formats.  

Claims 1-2, 5-9 and 22-23 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Speilman (US 2009/0277893 A1 as previously recited) in view of Ivkovich (US 6,583,386 B1 as newly recited).
With respect to claim 1, Speilman discloses a welding system 10 (Figures 1-3), comprising: a power source 16-17 configured to generate power and deliver the power (i.e. the first input device controls the power characteristics or parameter such as current and voltage, since power is equal to current multiplied by voltage and material thickness) of the power (Para. 0029-0031); a second input device 41 configured to receive an input relating to the rate of advancement of the wire electrode (i.e. the second input device controls the wire feed speed and the wire diameter size and the transition from the manual to automatic selection mode; Para. 0029-0030; 0035-0036); a third input device 76 configured to receive an user input 41 relating to whether the parameter of the power (i.e. voltage is a parameter of power, since power is equal to current multiplied by voltage) is automatically set (i.e. when selector dial 44 selects auto-set, the power characteristic of current and voltages are determined by the controller 30; Para 38: Figure 2) based on the input (i.e. the user selection of the auto-set options of selector dial 44; Para. 0038) from the second input device 41 (Para. 0036 and 0038); and a display device 46, 48 configured to display the parameter of the power (i.e. voltage is a parameter or characteristic of power) (Para. 0031), the rate of advancement of the wire electrode (Para. 0031), a first range indicator 44 of an deliverable power range of values for the parameter of the power (Para. 0029-0031), and a second range indicator 44 of an i.e. any value within the total range) of the deliverable power range; Para. 0031 and 0036-0037), and an acceptable advancement rate of values includes a second subset (i.e. any value within the total range) of the deliverable advancement rate range (Para. 0031 and 0036-0037); an acceptable power value and an acceptable advancement rate value are determined based at least in part on an input from an electrode diameter adjuster of the wire electrode (i.e. same as reference number 76) and no specific input from a material thickness adjuster of a work piece 78 (Para. 0038-0040); and control circuitry 34 configured to adjust the operation of the welding system via the first range indicator 44 (i.e. the first range indicator 46 is adjusted using dial 44) of the acceptable power range value for the parameter of the power when an input is received by the first input device 42 and the third input device 76 is activated (Para. 0036), adjust the operation of the welding system via the second range indicator 44 (i.e. the second range indicator 46 is adjusted using dial 44) of the acceptable advancement rate value for the rate of advancement of the wire electrode when an input is received by the second input device 41 and the third input device 76 is activated (Para. 0036-0037); adjust the parameter of the power based on input from the first input 42 or the rate of advancement of the wire electrode based on the inputs from the second input 41. 
Speilman is silent regarding a display device configured to display the parameter of the power, the rate of advancement of the wire electrode, a first graphical range indicator of an acceptable power range of values for the parameter of the power, and a second graphical range indicator of an acceptable advancement rate range of 
Ivkovich teaches in this reference a display device 11, 47 configured to display the parameter of the power (Col. 22, lines 42-47; Figures 10-11), the rate of advancement of the wire electrode (Col. 22, lines 42-47; Figures 10-11), a first graphical range indicator (i.e. output data containing characteristics of the weld signature) of an acceptable power range of values for the parameter of the power (Col. 22, lines 48-57; Figure 11), and a second graphical range indicator (i.e. output data containing characteristics of the weld signature) of an acceptable advancement rate range of values for the rate of advancement of the wire electrode (Col. 22, lines 48-57; Figure 11); wherein the acceptable power range of values is a first subset (i.e. different limits example 23.8V to 22.8V) of the deliverable power range (i.e. 11.5 V to 25.5 V; Col. 22, lines 42-47; Figure 10), and the acceptable advancement rate range of values is a second subset (i.e. different limits example 460 ipm to 500 ipm) of the deliverable advancement rate range (i.e. 425 ipm to 615 ipm; Col. 22, lines 48-57; Figure 11); and control circuitry 10, 46 configured to adjust a display of the first graphical range indicator 
Since the modification of Speilman teaches of a welding system with interface including various inputs along with a display that shows monogramed values of the input device and Ivkovich teaches of a welding system with an interface including various inputs along with a display that graphically displays welding characteristics or parameters, it would have been obvious to someone with ordinary skill in the art at the time the invention was made to modify Speilman with Ivkovich, by adding to the welding system of Speilman the display of Ivkovich, because it is well known to use a video display to show the monogramed values of a input device on to a display even in graphical formats.  

With respect to claim 2, Speilman discloses that the interface 32 comprises a fourth input device 66 configured to receive an input relating to a welding process type (MIG), wherein the acceptable power range of values and the acceptable advancement rate range of values are determined based at least in part on the welding process type (Para. 0021-0022 and 0034; Figure 2). 

With respect to claim 5, Speilman discloses that the power source 16, 17 configured to determine the acceptable power range of values and the acceptable advancement rate range of values based on the input from the fourth input device (Para. 0027 and 0029-0030; Figures 1-2).

With respect to claim 6, Speilman teaches in this reference the power source 16 configured to determine the acceptable power range of values and the acceptable advancement rate range of values and the acceptable advancement rate range of values based on the input from the fourth input device 78 (Para. 0037; Figures 1-2)

	With respect to claim 7, Speilman discloses that the control circuitry 34 is configured to display the first range indicator 44 of the acceptable range of values for the parameter of the power for a predetermined amount of time after the input is received by the first input device 42, and to display the second range indicator 44 of the acceptable advancement rate range of values for the rate of advancement of the wire electrode for the predetermined amount of time after the input is received by the second input device 41 (Para. 0029-0031; Figures 1-3).
Speilman is silent regarding the control circuitry is configured to display the first graphical range indicator of the acceptable range of values for the parameter of the power for a predetermined amount of time after the input is received by the first input device, and to display the second graphical range indicator of the acceptable advancement rate range of values for the rate of advancement of the wire electrode for the predetermined amount of time after the input is received by the second input device.  
Ivkovich teaches in this reference that the control circuitry 10, 46 is configured to display the first graphical range indicator (i.e. output data containing characteristics of the weld signature) of the acceptable range of values for the parameter of the power for a predetermined amount of time after the input is received by the first input device 16, 26 (Col. 14, lines 11-33; Col. 16, lines 25-60; Col. 22, lines 48-57; Figure 11), and to display the second graphical range indicator (i.e. output data containing characteristics of the weld signature) of the acceptable advancement rate range of values for the rate of advancement of the wire electrode for the predetermined amount of time after the input is received by the second input device 16, 26 (Col. 14, lines 11-33; Col. 16, lines 25-60; Figure 11).
Since the modification of Speilman teaches of a welding system with interface including various inputs along with a display that shows monogramed values of the input device and Ivkovich teaches of a welding system with an interface including various inputs along with a display that graphically displays welding characteristics or parameters, it would have been obvious to someone with ordinary skill in the art at the time the invention was made to modify Speilman with Ivkovich, by adding to the welding system of Speilman the display of Ivkovich, because it is well known to use a video display to show the monogramed values of a input device on to a display even in graphical formats.  

With respect to claim 8, Speilman discloses that the control circuitry 34 is configured to only accept values from the first input device 42 that correspond to values 

With respect to claim 9, Speilman discloses that the control circuitry 34 is configured to only accept values from the second input device 41 that correspond to values of the rate of advancement of the wire electrode that are within the acceptable advancement rate range of values for the rate of advancement of the wire electrode (Para. 0029-0031; Figures 2).

With respect to claim 22, Speilman discloses that the first range indicator 44 of includes an indication of present values of the parameter for the power for within the acceptable power range of values, and the second range indicator 44 includes an indication of a present value of the rate of advancement of the electrode within the acceptable advancement rate range of values (Para. 0029-0031; Figures 1-3).
Speilman is silent regarding indicator includes an indication of a present value of the parameter for the power within the acceptable power range of values, and the second graphical range indicator includes an indication of a present value of the rate of advancement of the wire electrode within the acceptable advancement rate range of values.  
Ivkovich teaches in this reference that the first graphical range indicator (i.e. output data containing characteristics of the weld signature) includes an indication of a present value of the parameter for the power within the acceptable power range of values (Col. 14, lines 11-33; Col. 16, lines 25-60; Col. 22, lines 48-57; Figure 11), and to 
Since the modification of Speilman teaches of a welding system with interface including various inputs along with a display that shows monogramed values of the input device and Ivkovich teaches of a welding system with an interface including various inputs along with a display that graphically displays welding characteristics or parameters, it would have been obvious to someone with ordinary skill in the art at the time the invention was made to modify Speilman with Ivkovich, by adding to the welding system of Speilman the display of Ivkovich, because it is well known to use a video display to show the monogramed values of a input device on to a display even in graphical formats.  

With respect to claim 23, Speilman discloses that the control circuitry 34 is configured to update the indication of the present value of the parameter for the power in response to an input received via the first input device 42 and to update the indication of the present value of the rate of advancement of the wire electrode in response to an input received via the second input device 41 (Para. 0029-0031; Figures 1-3).

Claims 3-4 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Speilman (US 2009/0277893 A1 as previously recited) in view Ivkovich (US 6,583,386 B1 as newly recited) as applied to claim 2 above, and further in view of Feldhausen et al (US 2008/0203065 A1 as previously recited).
With respect to claim 3-4, the modification of Speilman and Ivkovich discloses substantially all features as set forth in claim 27, above such as that the fourth input device 66 comprises of a metal inert gas (MIG) welding process as the welding process type (Para. 0021-0022 and 0034; Figure 2).
However the modification of Speilman and Ivkovich is silent regarding the fourth input device comprises a selectable option of a metal inert gas (MIG) welding process and a flux cored welding process type.  
Feldhausen et al discloses that the fourth input device 60, 82 comprises a selectable option of a metal inert gas (MIG) welding process and a flux cored welding process type (Para. 0032, 0035, and 0050). 
Since the modification of Speilman and Ivkovich teaches of a welding system with interface with operating mode of (MIG) and Feldhausen et al teaches of a welding system with an interface including various inputs to select a (MIG ) or flux cored welding process, it would have been obvious to someone with ordinary skill in the art at the time the invention was made to modify Speilman and Ivkovich with Feldhausen et al, by modifying to the interface of welding system of Speilman and Ivkovich the interface options of Feldhausen et al, because it is well known to use a welding system to perform various types of welds.  

Claim 10 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Speilman (US 2009/0277893 A1 as previously recited) in view Ivkovich (US 6,583,386 B1 as newly recited) as applied to claim 1 above, and further in view of Feldhausen et al (US 2008/0203065 A1 as previously recited).
With respect to claim 10, Speilman discloses that the interface 32 comprises a configured to be located adjacent to the display device 46, 48, 78 (Para. 0031 and 0036-0037; Figures 1-3). 
Speilman is silent regarding the interface comprises a removable protection shield configured to be located adjacent to the display device, wherein the removable protection shield protects the display device from debris when held in place on the interface by one or more attachment clips on the interface.
Feldhausen et al discloses that the interface 84 comprises a removable protection shield (i.e. removable housing) configured to be located adjacent to the display device 84, wherein the removable protection shield (i.e. removable housing) protects the display device 84 from debris when held in place on the interface 84 by one or more attachment clips 112 on the interface 84 (Para. 20-22, 33 and 67-69).
Since the modification of Speilman and Ivkovich teaches of a welding system with interface including human interface inputs and Feldhausen et al teaches of a welding system with an interface including various inputs and a removable housing, it would have been obvious to someone with ordinary skill in the art at the time the invention was made to modify Speilman and Ivkovich with Feldhausen et al, by adding to the interface of welding system of Speilman and Ivkovich the protection shield or housing of Feldhausen et al, because it is well known to use a protective shield to protects the display device from debris and unwanted human interaction.  

Claims 11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Speilman (US 2009/0277893 A1 as previously recited) in view of Feldhausen et al (US 2008/0203065 A1 as previously recited) in further view of Ivkovich (US 6,583,386 B1 as newly recited).
With respect to claim 11, Speilman discloses a welding system 10 (Figures 1-3), comprising: a power source 16-17 configured to generate power and deliver the power to a welding torch 12 (Para. 0025; Figure 1); wherein the power is within a deliverable power range of the power source 16-17 (Para. 0025 and 0041; Figure 1); an interface 32, comprising: a first input device 42 configured to receive an input relating to a parameter (i.e. the first input device controls the power characteristics or parameter such as current and voltage, since power is equal to current multiplied by voltage and material thickness) of the power (Para. 0029-0031); a second input device 41 configured to receive an input (i.e. user interface 41 and a selector dial 44 are used to adjust the wire feed speed and the selectable weld-wire diameter settings and the transitions from the manual to automatic selection mode; Figure 2) relating to other parameters of the welding process (i.e. the second input device controls the wire feed speed, and the electrode diameter; Para. 0038; Figure 2); a third input device 76 configured to receive an user input 41 relating to whether the parameter of the power is bound to an acceptable power range of values (i.e. the voltage values associated with 0.024 and 0.030 diameter of wires; Para. 0038), the range of values being determined based on the input relating to a parameter of power via the first input device 42 (Para. 0040-0042); and a display device 46, 48 configured to display the parameter of the power (i.e. voltage is a parameter or characteristic of power) (Para. 0031), a range i.e. the two wire diameter values constitute a range within the total range. Each of the two wire diameter value represent an appropriate output voltage; Para. 0038) of the deliverable power range (Para. 0031 and 0036-0037); and control circuitry 34 configured to adjust the operation of the welding system via the first range indicator 44 of the acceptable power range of values for the parameter of the power when an input is received by the second input device 41 and the third input device 76 are activated (Para. 0040-0042); and adjust the parameter of the power based on the inputs from the first and third inputs 41, 42, 76 or adjust the other parameters of the welding process based on the inputs from the second or third inputs 41, 42, 76. 
Speilman is silent regarding a display device configured to display the parameter of the power, a graphical range indicator of an acceptable power range of values for the parameter of the power, wherein the acceptable power range of values is a subset of the deliverable power range; and control circuitry configured to adjust a display of the graphical range indicator of the acceptable power range of values for the parameter of the power when an input is received by the first input device and the third input device are activated.  
Feldhausen et al teaches of a display device 94, 96 configured to display the parameter of the power, a first range indicator 94, 96 of an acceptable power range of values for the parameter of the power (Para. 0052 and 0054; Figures 1 and 5-6 ).
Ivkovich teaches in this reference a display device 11, 47 configured to display the parameter of the power (Col. 22, lines 42-47; Figures 10-11), a graphical range 
Since Feldhausen et al teaches of a display screen with welding system that includes a power source, welding wire feeder, controller and interface with a first, second and third inputs along with a display and Speilman teaches the welding system with a power source, welding wire feeder, controller and interface with inputs and monogram display, it would have been obvious to someone with ordinary skill in the art at the time the invention was made to modify Speilman with Feldhausen et al, by adding to the welding system of Speilman the display of Feldhausen et al, because it is well known to use a video display to show the values of a input device.
Since the modification of Speilman and Feldhausen et al teaches of the welding system with interface along with the display that can show the values of the input device and Ivkovich teaches of a welding system with an interface along with a display that graphically displays welding characteristics or parameters, it would have been obvious to someone with ordinary skill in the art at the time the invention was made to modify Speilman and Feldhausen et al with Ivkovich, by modifying to the welding system of Speilman and Feldhausen et al, in view of the display of Ivkovich, .  

Claims 11-12 and 15-18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Speilman (US 2009/0277893 A1 as previously recited) in view of Ivkovich (US 6,583,386 B1 as newly recited).
With respect to claim 11, Speilman discloses a welding system 10 (Figures 1-3), comprising: a power source 16-17 configured to generate power and deliver the power to a welding torch 12 (Para. 0025; Figure 1); wherein the power is within a deliverable power range of the power source 16-17 (Para. 0025 and 0041; Figure 1); an interface 32, comprising: a first input device 42 configured to receive an input relating to a parameter (i.e. the first input device controls the power characteristics or parameter such as current and voltage, since power is equal to current multiplied by voltage and material thickness) of the power (Para. 0029-0031); a second input device 41 configured to receive an input (i.e. user interface 41 and a selector dial 44 are used to adjust the wire feed speed and the selectable weld-wire diameter settings and the transitions from the manual to automatic selection mode; Figure 2) relating to other parameters of the welding process (i.e. the second input device controls the wire feed speed, and the electrode diameter; Para. 0038; Figure 2); a third input device 76 configured to receive an user input 41 relating to whether the parameter of the power is bound to an acceptable power range of values (i.e. the voltage values associated with 0.024 and 0.030 diameter of wires; Para. 0038), the range of values being determined based on the input relating to a parameter of power via the first input device 42 (Para. i.e. voltage is a parameter or characteristic of power) (Para. 0031), a range indicator 44 of an acceptable power range of values for the parameter of the power (Para. 0029-0031), wherein the acceptable power range of values is a subset (i.e. the two wire diameter values constitute a range within the total range. Each of the two wire diameter value represent an appropriate output voltage; Para. 0038) of the deliverable power range (Para. 0031 and 0036-0037); and control circuitry 34 configured to adjust the operation of the welding system via the first range indicator 44 of the acceptable power range of values for the parameter of the power when an input is received by the second input device 41 and the third input device 76 are activated (Para. 0040-0042); and adjust the parameter of the power based on the inputs from the first and third inputs 41, 42, 76 or adjust the other parameters of the welding process based on the inputs from the second or third inputs 41, 42, 76. 
Speilman is silent regarding a display device configured to display the parameter of the power, a graphical range indicator of an acceptable power range of values for the parameter of the power, wherein the acceptable power range of values is a subset of the deliverable power range; and control circuitry configured to adjust a display of the graphical range indicator of the acceptable power range of values for the parameter of the power when an input is received by the first input device and the third input device are activated.    
Ivkovich teaches in this reference a display device 11, 47 configured to display the parameter of the power (Col. 22, lines 42-47; Figures 10-11), a graphical range indicator (i.e. output data containing characteristics of the weld signature) of an 
Since the modification of Speilman teaches of a welding system with interface including various inputs along with a display that shows monogramed values of the input device and Ivkovich teaches of a welding system with an interface including various inputs along with a display that graphically displays welding characteristics or parameters, it would have been obvious to someone with ordinary skill in the art at the time the invention was made to modify Speilman with Ivkovich, by adding to the welding system of Speilman the display of Ivkovich, because it is well known to use a video display to show the monogramed values of a input device on to a display even in graphical formats.  

With respect to claim 12, Feldhausen discloses that the interface 32 comprises a third input device 41 configured to receive an input relating to a welding process type of the welding process, wherein the acceptable power range of values is determined based at least in part on the welding process type (Para. 0029-0030). 

With respect to claim 15, Speilman discloses that the interface 32 comprises a third input device (Figure 2 see reference 76) configured to receive an input relating to a diameter of an electrode used in the welding process, wherein the acceptable power range of values is determined based at least in part on the diameter of the electrode (Para. 0036; Figure 2). 

With respect to claim 16, Speilman discloses that the interface 32 comprises a fourth input device 78 configured to receive an input relating to a material thickness of a work piece to which the wire electrode is directed from the welding torch 12, wherein the acceptable power range of values and the acceptable advancement rate range of values are determined based at least in part on the material thickness (Para. 0037; Figures 1-2).  

With respect to claim 17, Speilman discloses that the control circuitry 34 is configured to display the range indicator 44 of the acceptable range of values for the parameter of the power for a predetermined amount of time after the input is received by the first input device 42 (Para. 0029-0031; Figures 1-3).
Speilman is silent regarding the control circuitry is configured to display the graphical range indicator of the acceptable range of values for the parameter of the power for a predetermined amount of time after the input is received by the first input device.  
Ivkovich teaches in this reference that the control circuitry 10, 46 is configured to display the first graphical range indicator (i.e. output data containing characteristics of 
Since the modification of Speilman teaches of a welding system with interface including various inputs along with a display that shows monogramed values of the input device and Ivkovich teaches of a welding system with an interface including various inputs along with a display that graphically displays welding characteristics or parameters, it would have been obvious to someone with ordinary skill in the art at the time the invention was made to modify Speilman with Ivkovich, by adding to the welding system of Speilman the display of Ivkovich, because it is well known to use a video display to show the monogramed values of a input device on to a display even in graphical formats.  

With respect to claim 18, Speilman discloses that the control circuitry 34 is configured to only accept values from the first input device 42 that correspond to values of the parameter of the power that are within the acceptable power range of values for the parameter of the power (Para. 0029-0031; Figures 2).
Claims 13-14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Speilman (US 2009/0277893 A1 as previously recited) in view of Ivkovich (US 6,583,386 B1 as newly recited) as applied to claims 11-12 above, and further in view of Dantinne et al (US 2009/0152251 A1 as previously recited).
With respect to claims 13-14, the modification of Speilman and Ivkovich discloses substantially all features as set forth in claim 27, above such as that the fourth input 
However the modification of Speilman and Ivkovich is silent regarding wherein the third input device comprises a selectable option of a tungsten inert gas (TIG) welding process and a stick welding process as the welding process type.   
Dantinne et al discloses that the third input device 48 comprises a selectable option of a tungsten inert gas (TIG) welding process as the welding process type (Para. 0015, 0020; Figures 1-4). Furthermore, Dantinne et al discloses that the third input device 40 comprises a selectable option of a stick welding process as the welding process type (Para. 15, 19; Figures 1-4).
Since the modification of Speilman teaches of a welding system with interface with operating mode of (MIG) and Dantinne et al teaches of a welding system with an interface including various inputs to select a (MIG ) or flux cored welding process or (TIG) or stick process, it would have been obvious to someone with ordinary skill in the art at the time the invention was made to modify Speilman and Ivkovich with Feldhausen et al, by modifying to the interface of welding system of Speilman and Ivkovich the interface options of Feldhausen et al, because it is well known to use a welding system to perform various types of welds.  

Claim 19 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Speilman (US 2009/0277893 A1 as previously recited) in view Ivkovich (US 6,583,386 B1 as newly recited) as applied to claim 11 above, and further in view of Feldhausen et al (US 2008/0203065 A1 as previously recited).
With respect to claim 19, Speilman discloses that the interface 32 comprises a configured to be located adjacent to the display device 46, 48, 78 (Para. 0031 and 0036-0037; Figures 1-3). 
Speilman is silent regarding the interface comprises a removable protection shield configured to be located adjacent to the display device, wherein the removable protection shield protects the display device from debris when held in place on the interface by one or more attachment clips on the interface.
Feldhausen et al discloses that the interface 84 comprises a removable protection shield (i.e. removable housing) configured to be located adjacent to the display device 84, wherein the removable protection shield (i.e. removable housing) protects the display device 84 from debris when held in place on the interface 84 by one or more attachment clips 112 on the interface 84 (Para. 20-22, 33 and 67-69).
Since the modification of Speilman and Ivkovich teaches of a welding system with interface including human interface inputs and Feldhausen et al teaches of a welding system with an interface including various inputs and a removable housing, it would have been obvious to someone with ordinary skill in the art at the time the invention was made to modify Speilman and Ivkovich with Feldhausen et al, by adding to the interface of welding system of Speilman and Ivkovich the protection shield or housing of Feldhausen et al, because it is well known to use a protective shield to protects the display device from debris and unwanted human interaction.  

Claims 21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Speilman (US 2009/0277893 A1 as previously recited) in view of Feldhausen et al (US 2008/0203065 A1 as previously recited) in further view of Handa et al (US 6,096,994 A as newly recited).
With respect to claim 21, Speilman discloses a welding system 10 (Figures 1-3), comprising: a power source 16-17 configured to generate power and deliver the power to a welding torch 12 at voltage (Para. 0025; Figure 1); wherein the power is within a deliverable power range of the power source 16-17 (Para. 0025 and 0041; Figure 1); an interface 32, comprising: a voltage selection knob 42 configured to receive an input relating to voltage provided to the welding torch 12 (Para. 0029-0031); a first input device 41 configured to receive an input (i.e. user interface 41 and a selector dial 44 are used to adjust the wire feed speed and the selectable weld-wire diameter settings and the transitions from the manual to automatic selection mode; Figure 2) relating to other parameters of the welding process (i.e. the second input device controls the wire feed speed, and the electrode diameter; Para. 0038; Figure 2); a second input device 76 configured to receive an input 41 relating to whether the parameter of the power is bound to an acceptable power range of values determined based on the other parameters of the welding process input via the first input device 41 (Para. 0040-0042) or whether a parameter of the other parameters of the welding process are set based on the voltage input from the voltage selection knob 42 (Para. 0035 and 0038); and a display device 46 configured to display the voltage provided to the welding torch 12 (Para. 0031), a range indicator 44 of an acceptable power range of values for the voltage (Para. 0029-0031), wherein the acceptable power range of values is a subset (i.e. the two wire diameter values constitute a range within the total range. Each of the two wire diameter value represent an appropriate output voltage; Para. 0038) of the 
Speilman is silent regarding a display device configured to display voltage provided to the welding torch, and a graphical range indicator of an acceptable voltage range of values for the voltage, wherein the acceptable voltage range of values is a subset of the deliverable voltage range and the power source is configured to determine the acceptable voltage range of values based on an input from a material thickness adjuster relating to a material thickness; and control circuitry configured to adjust a display of the graphical range indicator of the acceptable voltage range of values for the parameter of the voltage. 
Feldhausen et al teaches of a display device 94, 96 configured to display the voltage provided to the welding torch (Para. 0052 and 0054; Figures 1 and 5-6).
Handa et al teaches in this reference a graphical display device 51 configured to display the provided to the welding torch 4 (Col. 8, lines 14-38; Col. 17, lines 7-21; Figures 16-18), a graphical range indicator 64, 65 of an acceptable voltage range of values for the voltage (Col. 17, lines 22-41; Figure 16-18), wherein the acceptable voltage range of values is a subset 65 of the deliverable voltage range (Col. 17, lines 22-41; Figure 16-18), and the power source 7 is configured to determine the voltage 
Since Feldhausen et al teaches of a display screen with welding system that includes a power source, controller and interface with a first and second inputs along with a display and Speilman teaches the welding system with a power source, welding wire feeder, controller and interface with inputs and monogram display, it would have been obvious to someone with ordinary skill in the art at the time the invention was made to modify Speilman with Feldhausen et al, by adding to the welding system of Speilman the display of Feldhausen et al, because it is well known to use a video display to show the values of a input device.
Since the modification of Speilman and Feldhausen et al teaches of the welding system with interface along with the display that can show the values of the input device and Handa et al teaches of a welding system with an interface along with a display that graphically displays welding characteristics or parameters, it would have been obvious to someone with ordinary skill in the art at the time the invention was made to modify Speilman and Feldhausen et al with Handa et al, by modifying to the welding system of Speilman and Feldhausen et al, in view of the display of Handa et al, because it is well known to use a video display to show the values of a input device in graphical formats.  

Claim 21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Speilman (US 2009/0277893 A1 as previously recited) in view of Handa et al (US 6,096,994 A as newly recited).
With respect to claim 21, Speilman discloses a welding system 10 (Figures 1-3), comprising: a power source 16-17 configured to generate power and deliver the power to a welding torch 12 at voltage (Para. 0025; Figure 1); wherein the power is within a deliverable power range of the power source 16-17 (Para. 0025 and 0041; Figure 1); an interface 32, comprising: a voltage selection knob 42 configured to receive an input relating to voltage provided to the welding torch 12 (Para. 0029-0031); a first input device 41 configured to receive an input (i.e. user interface 41 and a selector dial 44 are used to adjust the wire feed speed and the selectable weld-wire diameter settings and the transitions from the manual to automatic selection mode; Figure 2) relating to other parameters of the welding process (i.e. the second input device controls the wire feed speed, and the electrode diameter; Para. 0038; Figure 2); a second input device 76 configured to receive an input 41 relating to whether the parameter of the power is bound to an acceptable power range of values determined based on the other parameters of the welding process input via the first input device 41 (Para. 0040-0042) or whether a parameter of the other parameters of the welding process are set based on the voltage input from the voltage selection knob 42 (Para. 0035 and 0038); and a display device 46 configured to display the voltage provided to the welding torch 12 (Para. 0031), a range indicator 44 of an acceptable power range of values for the voltage (Para. 0029-0031), wherein the acceptable power range of values is a subset (i.e. the two wire diameter values constitute a range within the total range. Each of the two wire diameter value represent an appropriate output voltage; Para. 0038) of the deliverable voltage range (Para. 0031 and 0036-0037); and the power source 16-17 is configured to determine the acceptable voltage range of values based on an input from a material thickness adjuster relating to a material thickness 78 (Para. 0037); and control circuitry 34 configured to adjust the operation of the welding system via the range indicator 44 of the acceptable power range of values for the voltage when an input is received by the voltage select knob 42 and the second input device 76 are activated (Para. 0036-0037).
Speilman is silent regarding a display device configured to display voltage provided to the welding torch, and a graphical range indicator of an acceptable voltage range of values for the voltage, wherein the acceptable voltage range of values is a subset of the deliverable voltage range and the power source is configured to determine the acceptable voltage range of values based on an input from a material thickness adjuster relating to a material thickness; and control circuitry configured to adjust a display of the graphical range indicator of the acceptable voltage range of values for the parameter of the voltage.  
Handa et al teaches in this reference a display device 51 configured to display the provided to the welding torch 4 (Col. 8, lines 14-38; Col. 17, lines 7-21; Figures 16-18), a graphical range indicator 64, 65 of an acceptable voltage range of values for the voltage (Col. 17, lines 22-41; Figure 16-18), wherein the acceptable voltage range of values is a subset 65 of the deliverable voltage range (Col. 17, lines 22-41; Figure 16-18), and the power source 7 is configured to determine the voltage range of values based on an input from a material thickness adjuster relating to a material thickness 
Since the modification of Speilman teaches of the welding system with interface along with the display that can show the values of the input device and Handa et al teaches of a welding system with an interface along with a display that graphically displays welding characteristics or parameters, it would have been obvious to someone with ordinary skill in the art at the time the invention was made to modify Speilman with Handa et al, by modifying to the welding system of Speilman, in view of the display of Handa et al, because it is well known to use a video display to show the values of a input device in graphical formats.  
  
Response to Amendment
With respect to the Rejection 112(b): The amendment of claim 1, filed on December 18, 2020, overcomes the previous 35 USC 112(b) rejection in the last office action. 
With respect to the Rejection 112(a): The amendment of claim 1, filed on December 18, 2020 has not overcome the previous 35 USC 112(a) rejection in the last office action.  

Response to Arguments
Applicant's arguments filed June 18, 2020 have been fully considered but they are not persuasive. 

With respect to the amendments of claims 1, 11 and 21, applicant’s amendment raises 35 USC 112(a) new matter issues. 
Applicant’s specification in paragraph 0006 discloses that “The interface further includes a third input device configured to receive an input relating to whether the parameter of the power and the rate of advancement of the wire electrode are automatically set based on each other”. 
Applicant’s specification discloses with greater detail that the third input device receives a user input to turn on the auto-set function of the welding’s system to automatically set a subset of the deliverable parameter range of the power and the rate of advancement of the wire electrode. Furthermore, applicant’s specification in paragraphs 0043-0044 discloses that “In certain embodiments, an operator or other user may select the auto-set function via the auto-set selector 46. When the auto-set feature is enabled, the operator may only be required to input the respective electrode diameter and material thickness settings for the power source 16 to automatically adjust (e.g., increase or decrease) voltage, wire-feed speed, and/or amperage parameters to appropriate settings. The auto-set selector 46 may be, for example, an on/off electrical switch or on/off pushbutton, which may be activated or deactivated, allowing an operator to simply enable or disable the auto-set function of the welding system 10”. 
Since applicant’s specification discloses that it is the turning on of the auto-set selector by the user and the increasing and decreasing of the electrode diameter and 

Based on applicant’s specification the Speilman (US 2009/0277893 A1) teaches of a multiple inputs into the welding system. Speilman teaches of multiple inputs such as: wire feed speed, voltage, auto-set, wire diameter and material thickness. The interface also has displays for each of the multiple inputs. Since Speilman teaches of a first voltage input (i.e. parameter of power), a second wire feed input (i.e. rate of advancement of the wire electrode) and a third auto-set input that automatically sets both the voltage and wire feed speeds and allows the moving of the voltage dial and material thickness dial while the auto set input is set to further control the voltage and wire feed speed (Para. 0038 and 0040). However Speilman does not disclose a graphical display device and it would have obvious to one of ordinary skill in the art to add a graphical display device to the control circuitry of Speilman to use a video display to show the monogramed values of a input device on to a display even in numerical and graphical formats. The prior art of record Feldhausen remedies the deficiencies of Speilman with respect to Speilman failing to disclose of a display screen with welding system that includes a power source, welding wire feeder, controller and interface that shows the numerical values of the voltage, feed wire rate, wire-diameter and wire types based on the position of multiple input devices. Additionally, the prior art of record Ivkovich remedies the deficiencies of Speilman and Feldhausen in combination or alone with respect to the combination of Speilman and Feldhausen failing to teach of a 

  Based on applicant’s specification the Speilman (US 2009/0277893 A1) teaches of a multiple inputs such as: wire feed speed, voltage, auto-set, wire diameter and material thickness into a welding system on a welding system interface. Speilman teaches of a first voltage input (i.e. parameter of power), a second wire feed input (i.e. rate of advancement of the wire electrode) and a third auto-set input that automatically sets both the voltage and wire feed speeds and allows the moving of the voltage dial and material thickness dial while the auto set input is set to further control the voltage and wire feed speed (Para. 0038 and 0040). However Speilman does not disclose a graphical display device and it would have obvious to one of ordinary skill in the art to add a graphical display device to the control circuitry of Speilman to use a video display to show the monogramed values of a input device on to a display even in numerical and graphical formats. The prior art of record Feldhausen remedies the deficiencies of Speilman with respect to Speilman failing to disclose of a display screen with welding system that includes a power source, welding wire feeder, controller and interface that shows the numerical values of the voltage, feed wire rate, wire-diameter and wire types based on the position of multiple input devices. Additionally, the prior art of record Handa et al remedies the deficiencies of Speilman and Feldhausen in combination or alone with respect to the combination of Speilman and Feldhausen failing to teach of a welding system with an interface along with a display that graphically displays welding 
Since the combinations of Speilman and Feldhausen et al and Ivkovich teaches all of the language of the newly amended independent claims 1 and 11, the examiner interprets that the previous 35 USC 103(a) rejections of claims 1 and 11 are maintained. Furthermore the combinations of Speilman and Feldhausen et al and Handa et al teaches all of the language of the newly amended independent claim 21, the examiner interprets that the previous 35 USC 103(a) rejections of claim 21 is maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on (571)272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DIALLO I DUNIVER/Examiner, Art Unit 3761                                                                                                                                                                                                        March 27, 2021
/TU B HOANG/Supervisory Patent Examiner, Art Unit 3761